Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 1 of 31 PageID #: 188




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 POWER INTEGRATIONS, INC.,
 a Delaware corporation

                      Plaintiff,                 Case No.: 20-cv-00015-CFC

           v.
                                                 JURY TRIAL REQUESTED
 COGNIPOWER LLC,

                      Defendant.


           OPENING BRIEF IN SUPPORT OF DEFENDANT
    COGNIPOWER LLC’S PARTIAL MOTION TO DISMISS PURSUANT
    TO FEDERAL RULES OF CIVIL PROCEDURE 12(BKO AND 12(B)(6)
                                       COLE SCHOTZ P.C.
                                       Michael F. Bonkowski (No. 2219)
                                       Bradley P. Lehman (No. 5921)
                                       500 Delaware Avenue, Suite 1410
                                       Wilmington, DE 19801
                                       (302) 652-3131 (Telephone)
                                       (302) 652-3117 (Facsimile)
                                       mbonkowski@coleschotz.com
                                       blehman@coleschotz. com

                                       Attorneys for Defendant,
                                       CogniPower LLC
Dated: February 27, 2020




59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 2 of 31 PageID #: 189




                                           TABLE OF CONTENTS

I.   INTRODUCTION                                                                                                         1
II. LAW.....................                                                                                              2
         A.       Rule 12(b)(6) - Failure to state a claim upon which relief can be
                  granted............................................................................................... 2
         B.       Rule 12(b)(1) - Lack of subject-matter jurisdiction.......................... 4
         C.       The Declaratory Judgment Act.......................................................... 5
         D.           Patent infringement...........................................................................      8
                      1.       Direct infringement................................................................. 8
                  2.           Indirect infringement............................................................... 9
III. ARGUMENT                                                                                                            10
         A.       Power Integrations’ Declaratory Judgment Action fails to establish
                  the existence of a concrete case or controversy between Power
                  Integrations and CogniPower............................................................ 10
                      1.      The Huntkey Letter never mentions Power Integrations and
                              cannot form the basis of a concrete case or controversy
                              regarding any of the '031, '713, and '714 Patents.................. 11
                  2.          The FSP Letter never mentions Power Integrations and
                              cannot form the basis of a concrete case or controversy
                              regarding the '031 Patent........................................................ 13
                      3.      Power Integrations’ pleadings are insufficient to establish the
                              existence of a concrete case or controversy between Power
                              Integrations and CogniPower regarding the '031 and
                              '713 Patents based on the Anker lawsuit................................ 14
                  4.          CogniPower’s limited enforcement efforts do not establish
                              the existence of a concrete case or controversy between
                              CogniPower and Power Integrations....................................... 18
                      5.      If this Court does find that it has subject matter jurisdiction
                              over Power Integrations’ Declaratory Judgment Action, it
                              should exercise its discretion and decline to exercise that
                              jurisdiction............................................................................... 19




                                                              i
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 3 of 31 PageID #: 190




         B.           Power Integrations’ Declaratory Judgment Action fails to
                      adequately identify the products for which it seeks declaration of
                      non-infringement and therefore should be dismissed........................ 21
IV. CONCLUSION............................................................................      22
CERTIFICATE OF COMPLIANCE WITH STANDING ORDERS                                                  24




                                                      li
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 4 of 31 PageID #: 191




                                   TABLE OF AUTHORITIES

Cases                                                                                                  Page(s)

Am. Gen. Life Ins. Co. v. Mann,
     No. C.A. 09-434 GMS, 2011 WL 446048 (D. Del. Feb. 3, 2011)                                              6

Arris Grp., Inc. v. British Telecommunications PLC,
      639 F.3d 1368 (Fed. Cir. 2011).................................................... 7, 9, 15-16

Baxter Healthcare Corp. v. Spectramed, Inc.,
      49 F.3d 1575 (Fed. Cir. 1995)......................................................                     8

Bell Atl. Corp. v. Twombly,
       550 U.S. 544 (2007)......................................................................             3

Benitec Australia, Ltd. v. Nucleonics, Inc.,
      495 F.3d 1340 (Fed. Cir. 2007)....................................................                   5-6

BroadSign Int 7, LLC v. T-Rex Prop. AB,
     No. 16 CV 04586-LTS, 2018 WL 357317 (S.D.N.Y. Jan. 10, 2m)...passim

Brocksopp Eng ’g, Inc. v. Bach-Simpson Ltd.,
      136F.R.D. 485 (E.D. Wis. 1991)..........................................                                1

Circuit City Stores, Inc. v. Citgo Petroleum Corp.,
      No. 92-CV-7394, 1994 WL 483463 (E.D. Pa. Sept. 7, 1994)                                                 1

Commil USA, LLC v. Cisco Sys., Inc.,
    135 S. Ct. 1920 (2015)...........................................................                        9

Creative Compounds, LLC v. StarmarkLabs.,
      651 F.3d 1303 (Fed. Cir. 2011).............................................                  7, 11-12, 14

EchoStar Satellite LLC v. Finisar Corp.,
     515 F. Supp. 2d 447 (D. Del. 2007).......................................                             4-5

Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
      535 U.S. 722 (2002)...............................................................                     8

GAF Bldg. Materials Corp. v. Elk Corp. of Dallas,
     90 F.3d 479 (Fed. Cir. 1996).................................................                         5-6



                                                       in
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 5 of 31 PageID #: 192




Global-Tech Appliances, Inc. v. SEB, S.A.,
      131 S. Ct. 2060 (2011)...........................................................................     9

McNeill v. Snow,
     No. CV 16-757-CFC, 2018 WL 6584121 (D. Del. Dec. 14, 2018)......                                     1-2

Medlmmune, Inc. v. Genentech, Inc.,
     549 U.S. 118 (2007)............................................................................... 5, 18

Microsoft Corp. v. WebXchange Inc.,
     No. CA 09-484-JJF, 2009 WL 3534845 (D. Del. Oct. 30, 2009).........                                    6

Nazomi Comma ’ns, Inc. v. Arm Holdings, PLC,
     403 F.3d 1364 (Fed. Cir. 2005).............................................................            8

PPSData, LLC v. Allscripts Healthcare Sols., Inc.,
    No. 3:11-CV-273-J-37TEM, 2012 WL 243346
    (M.D. Fla. Jan. 25,2012)....................................................................... 4,21

Telebrands Corp. v. 1 By One Prod. Inc.,
      No. CV 17-997-JFB-SRF, 2017 WL 5593785 (D. Del. Nov. 21, 2017)                                        1

Terra Nova Ins. Co. v. 900 Bar, Inc.,
      887 F.2d 1213 (3d Cir. 1989)................................................................          6

Teva Pharms. USA, Inc. v. Novartis Pharms. Corp.,
      482 F.3d 1330 (Fed.Cir.2007)...............................................................           5

Wilton v. Seven Falls Co.,
      515 U.S. 277(1995)...............................................................................     6

Wistron Corp. v. Phillip M. Adams & Assocs., LLC,
      No. C-10-4458 EMC, 2011 WL 1654466 (N.D. Cal. Apr. 28, 2011)... 3-4, 22

Statutes                                                                                              Page(s)

28 U.S.C. § 2201(a)                                                                                         5

35 U.S.C. § 271(a)..                                                                                        8

35 U.S.C. § 271(b).                                                                                        9

35 U.S.C. § 271(c)..                                                                                       9


                                                      IV
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 6 of 31 PageID #: 193




Rules                                                                Page(s)

Fed. R. Civ. P. 8(a)(2)..                                                  2

Fed. R. Civ. P. 12(b)(1)                                              passim

Fed. R. Civ. P. 12(b)(6)                                              passim




                                     v
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 7 of 31 PageID #: 194




          Defendant CogniPower LLC (“CogniPower”) files this Brief in Support of its

Partial Motion to Dismiss Plaintiff Power Integrations, Inc.’s (“Power Integrations”)

Complaint for Patent Infringement and Declaratory Judgment (D.I. 1, the

“Complaint”) pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).1

I.        INTRODUCTION
          The first two counts of Power Integrations’ Complaint allege that CogniPower

infringes two of Power Integrations’ patents. See Power Integrations’ Complaint,

     30-53. These counts are not addressed in this Motion. See footnote 1.

          Counts three through five of Power Integrations’ Complaint seek declaratory

judgment of non-infringement regarding U.S. Reissue Patent No. RE47,031 (the

“'031 Patent”), U.S. Reissue Patent No. RE47/713 (the “'713 Patent”), and U.S.

Reissue Patent No. RE47,714 (the “'714 Patent”), respectively. See Power




i    «A
      Rule 12 motion is a response filed in lieu of an answer.” Telebrands Corp. v.
1 By One Prod. Inc., No. CV 17-997-JFB-SRF, 2017 WL 5593785, at *2 (D. Del.
Nov. 21, 2017). Further, pursuant to the plain language of Federal Rule of Civil
Procedure 12(a)(4), this motion enlarges CogniPower’s time to answer all claims in
Power Integrations’ complaint, including claims not subject to this motion. See, e.g.,
Circuit City Stores, Inc. v. Citgo Petroleum Corp., No. 92-CV-7394, 1994 WL
483463, at *4 (E.D. Pa. Sept. 7, 1994) (citing Brocksopp Eng’g, Inc. v. Bach-
Simpson Ltd., 136 F.R.D. 485 (E.D. Wis. 1991)). Therefore, CogniPower will file
its answer to Power Integrations’ remaining claims after the issues raised in this
Motion are resolved by the Court.



                                            1
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 8 of 31 PageID #: 195




Integrations’           Complaint,     54-76.   Specifically, Power Integrations seeks

declaratory judgment that “Power Integrations’ InnoSwitch™ and LytSwitch-6™

products (and/or their use in a power supply) do not infringe, directly or indirectly,

any claim of the” '031 Patent, '713 Patent, or '714 Patent “either literally or under

the doctrine of equivalents.” Power Integrations’ Complaint,          60, 68, and 75. See

also Power Integrations’ Complaint,             59, 67, and 74 (asserting that “no power

supply product using Power Integrations’ InnoSwitch™ and LytSwitch-6™

products infringes any claim of the” '031 Patent, '713 Patent, or '714 Patent).

Counts three through five of Power Integrations’ Complaint are collectively referred

to herein as “Power Integrations’ Declaratory Judgment Action.”

         Because Power Integrations’ Declaratory Judgment Action fails to establish

the existence of a concrete case or controversy between the parties, and because

Power Integrations’ Declaratory Judgment Action fails to state a claim upon which

relief can be granted, this Court should dismiss Power Integrations’ Declaratory

Judgment Action per Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

II.      LAW
         A.           Rule 12(b)(6) - Failure to state a claim upon which relief can be
                      granted.

         Generally. Federal Rule of Civil Procedure 12(b)(6) authorizes the dismissal

of a complaint that fails to meet the pleading standards set forth in Federal Rule of

Civil Procedure 8(a)(2). When considering a motion to dismiss under Rule 12(b)(6),

                                                2
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 9 of 31 PageID #: 196




a court must assume that all well-pleaded facts are true and view those facts in the

light most favorable to the plaintiff McNeill v. Snow, No. CV 16-757-CFC, 2018

WL 6584121, at *1 (D. Del. Dec. 14, 2018). In reviewing such a motion, “[a] court

may consider the pleadings, public record, orders, exhibits attached to the complaint,

and documents incorporated into the complaint by reference.” Id.

         As explained in Twombly, “a plaintiffs obligation to provide ‘grounds’ of his

‘entitle[ment] to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Without providing sufficient factual allegations

in its complaint, a plaintiff satisfies neither the requirement of providing “fair notice”

of the nature of the claim nor of stating the “grounds” upon which the claim rests.

Id. In sum, Twombly states that Rule 8(a) “contemplate^] the statement of

circumstances, occurrences, and events in support of the claim presented,” and it

does not authorize the “bare averment that he wants relief and is entitled to it.” Id. at

555, n.3.

         Identification of Products. In order to satisfy Twombly, a declaratory

judgment action for non-infringement must, among other things, identify the

products at issue. Wistron Corp. v. Phillip M. Adams & Assocs., LLC, No. C-10-

4458 EMC, 2011 WL 1654466, at *12 (N.D. Cal. Apr. 28, 2011). Indeed, “without

identifying the accused products, there simply is no way to adjudicate an


                                            3
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 10 of 31 PageID #: 197




infringement claim.” Id. A declaratory judgment action that “seeks a generalized

holding of non-infringement” unbound by “conduct, an accused product, or a

relevant time period” fails to state a claim upon which relief can be granted. See PPS

Data, LLC v. Allscripts Healthcare Sols., Inc., No. 3:11-CV-273-J-37TEM, 2012

WL 243346, at *4 (M.D. Fla. Jan. 25, 2012).

         B.       Rule 12(b)(1) - Lack of subject-matter jurisdiction.

         Generally. Federal Rule of Civil Procedure 12(b)(1) authorizes dismissal for

a court’s lack of jurisdiction over a complaint’s subject matter or a plaintiffs lack

of standing. EchoStar Satellite LLC v. Pinisar Corp., 515 F. Supp. 2d 447, 450 (D.

Del. 2007). A Rule 12(b)(1) motion “may present either a facial or factual challenge

to the court’s subject matter jurisdiction.” Id. Facial challenges are reviewed using

the same standards used to review a Rule 12(b)(6) motion, discussed in Section 11(A)

above. Id. In contrast, a factual challenge “is not confined to the allegations of the

complaint, and the presumption of truthfulness does not attach to the allegations in

the complaint.” Id. When considering a factual challenge to subject matter

jurisdiction, a court “may consider evidence outside the pleadings, including

affidavits, depositions and testimony, to resolve any factual issues bearing on

jurisdiction.” Id. The plaintiff bears the burden of proving that subject matter

jurisdiction exists. Id.




                                             4
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 11 of 31 PageID #: 198




         C.           The Declaratory Judgment Act.

         Generally. The Declaratory Judgment Act “requires an actual controversy

between the parties before a federal court may exercise jurisdiction.” 28 U.S.C.

§ 2201(a); EchoStar, 515 F. Supp. 2d at 450. “Plaintiffs bear the burden of proving

the existence of an actual controversy by a preponderance of the evidence with

regard to their declaratory judgment complaint.” Id. at 450-51. An “actual

controversy” is one that is “definite and concrete, touching the legal relations of

parties having adverse legal interests.” Medlmmune, Inc. v. Genentech, Inc., 549

U.S. 118, 127 (2007) (internal quotations omitted). A controversy must also be ripe

for review -that is, a court must assess whether the defendant’s alleged conduct

have injured, are injuring, or are about to injure the plaintiff. See EchoStar, 515

F. Supp. 2d at 451 (citing Teva Pharms. USA, Inc. v. Novartis Pharms. Corp., 482

F.3d 1330, 1337 (Fed.Cir.2007)). Of note, “[t]he burden is on the party claiming

declaratory judgment jurisdiction to establish that such jurisdiction existed at the

time the claim for declaratory relief was filed and that it has continued since.”

Benitec Australia, Ltd. v. Nucleonics, Inc., 495 F.3d 1340, 1344 (Fed. Cir. 2007).

See also GAF Bldg. Materials Corp. v. Elk Corp. of Dallas, 90 F.3d 479, 483 (Fed.

Cir. 1996) (explaining that “later events may not create jurisdiction where none

existed at the time of filing” and that “[t]he presence or absence of jurisdiction must




                                              5
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 12 of 31 PageID #: 199




be determined on the facts existing at the time the complaint under consideration

was filed”) (internal citations and quotations omitted).

         Finally, even where a court finds that a concrete case or controversy exists,

the Declaratory Judgment Act gives a court judicial discretion to decline jurisdiction

over the matter and dismiss the lawsuit. Microsoft Corp. v. WebXchange Inc., No.

CA 09-484-JJF, 2009 WL 3534845, at *3 (D. Del. Oct. 30, 2009) (citing Wilton v.

Seven Falls Co., 515 U.S. 277, 286-87 (1995)). In deciding whether to exercise

discretion, courts in this District consider factors including, but not limited to, “(1)

whether declaratory relief would clarify and settle the legal relations in issue; (2) the

convenience of the parties; (3) the public interest in a settlement of the uncertainty

of obligation, (4) the availability and relative convenience of other remedies; and (5)

whether the declaratory judgment act is being used for ‘procedural fencing,’ ‘forum

shopping,’ or as a means to provide another forum in a ‘race’ for res judicata.” Id.

(citing Terra Nova Ins. Co. v. 900 Bar, Inc., 887 F.2d 1213, 1224-1225 (3d Cir.

1989)). Indeed, courts in this District are “charged with ensuring that procedural

fencing, forum shopping or gamesmanship is not rewarded.” Am. Gen. Life Ins. Co.

v. Mann, No. C.A. 09-434 GMS, 2011 WL 446048, at *5 (D. Del. Feb. 3, 2011)

(internal quotations and citations omitted).




                                           6
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 13 of 31 PageID #: 200




         “Customer” litigation. Neither letters sent to nor lawsuits filed against a

declaratory plaintiffs customers by the declaratory defendant are sufficient to

establish a concrete case or controversy between the two. See, e.g., Creative

Compounds, LLC v. Starmark Labs., 651 F.3d 1303, 1316 (Fed. Cir. 2011);

BroadSign Int’l, LLCv. T-RexProp. AB, No. 16 CV 04586-LTS, 2018 WL 357317,

at *3 (S.D.N.Y. Jan. 10, 2018). “Without an underlying legal cause of action, any

adverse economic interest that the declaratory plaintiff may have against the

declaratory defendant is not a legally cognizable interest sufficient to confer

declaratory judgment jurisdiction.” Creative Compounds, 651 F.3d at 1316.

         That said, courts have recognized that a lawsuit brought against a declaratory

plaintiffs customer may support jurisdiction “if (a) the supplier is obligated to

indemnify its customers from infringement liability, or (b) there is a controversy

between the patentee and the supplier as to the supplier’s liability for induced or

contributory infringement based on the alleged acts of direct infringement by its

customers.” Arris Grp., Inc. v. British Telecommunications PLC, 639 F.3d 1368,

1375 (Fed. Cir. 2011). See also BroadSign, 2018 WL 357317, at *3.




                                            7
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 14 of 31 PageID #: 201




         D.           Patent infringement.
         Because Power Integrations’ Declaratory Judgment Action relates to direct

and indirect infringement both literally and under the doctrine of equivalents,

CogniPower briefly addresses the elements of each of these causes of action.

                      1.   Direct infringement.

         Generally speaking, there are two types of direct infringement under

35 U.S.C. § 271(a)—literal direct infringement and direct infringement under the

“doctrine of equivalents.” Nazomi Commc’ns, Inc. v. Arm Holdings, PLC, 403 F.3d

1364, 1372 (Fed. Cir. 2005).

         Literal infringement. To prove literal direct infringement of a patent, a

plaintiff typically must prove by a preponderance of the evidence that the accused

product contains elements or performs steps that meet every limitation of one or

more of the claims of the patent. See, e.g., Baxter Healthcare Corp. v. Spectramed,

Inc., 49 F.3d 1575, 1583 (Fed. Cir. 1995).

         Doctrine of Equivalents. To prove direct infringement of a patent under the

doctrine of equivalents, a plaintiff typically must prove by a preponderance of

evidence that, for each claim limitation of one or more claims of the patent, either

the claim limitation is found in the accused product or the accused product contains

an equivalent element or performs an equivalent step. See, e.g., Festo Corp. v.

Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 732 (2002).


                                                  8
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 15 of 31 PageID #: 202




                      2.   Indirect infringement.

         Generally speaking, there are two types of indirect infringement—induced

infringement under 35 U.S.C. § 271(b) and contributory infringement under

35 U.S.C. § 271(c).

         Induced infringement. To prove indirect infringement of a patent by

inducement, a plaintiff typically must prove by a preponderance of evidence that:

(a) an act of direct infringement was committed by someone (the “direct infringer”);

(b) the defendant (the “indirect infringer”) took some action intending to cause the

direct infringer to infringe; and (c) the indirect infringer was aware of the patent and

knew that the acts, if taken, would constitute infringement of the patent. See Commit

USA, LLCv. Cisco Sys., Inc., 135 S. Ct. 1920,1928 (2015); Global-Tech Appliances,

Inc. v. SEB, S.A., 131 S. Ct. 2060, 2068 (2011).

         Contributory infringement. To prove indirect infringement of a patent by

contribution, a plaintiff typically must prove by a preponderance of evidence that:

(a) the indirect infringer’s component “was used to commit acts of direct

infringement”; (b) the component constituted a material part of the invention; (c) the

indirect infringer knew that its component “was especially made or especially

adapted for use in an infringement of the patent”; and (4) that the component “is not

a staple article or commodity of commerce suitable for substantial noninfringing

use.” See Arris Group, 639 F.3d at 1376.


                                               9
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 16 of 31 PageID #: 203




III.     ARGUMENT
         Power Integrations fails to meet its burden of establishing the existence of a

concrete case or controversy between Power Integrations and CogniPower;

therefore, this Court should dismiss Power Integrations’ Declaratory Judgment

Action pursuant to Rule 12(b)(1).

         Further, Power Integrations fails to identify the products on which it seeks

declaratory judgment of non-infringement with the requisite specificity; therefore,

this Court should dismiss Power Integrations’ Declaratory Judgment Action

pursuant to Rule 12(b)(6).

         A.       Power Integrations’ Declaratory Judgment Action fails to establish
                  the existence of a concrete case or controversy between Power
                  Integrations and CogniPower.
         Power Integrations’ Complaint relies on three documents for its claim that a

concrete case or controversy exists between the parties: (1) the Huntkey Letter; (2)

the FSP Letter; and (3) CogniPower’s Complaint against Anker. For the reasons

explained below, these documents and Power Integrations’ pleadings fail to establish

a concrete case or controversy between the parties; therefore, Power Integration’s

Declaratory Judgment Action should be dismissed pursuant to Rule 12(b)(1).




                                            10
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 17 of 31 PageID #: 204




                      1.   The Huntkey Letter never mentions Power Integrations and
                           cannot form the basis of a concrete case or controversy
                           regarding any of the '031, '713, and '714 Patents.

         The Huntkey Letter never mentions Power Integrations, InnoSwitch products,

or     LytSwitch-6         products.   See   Power   Integrations’   Complaint,    Ex. H

(“Huntkey Letter”). CogniPower has not sued Huntkey, nor has Power Integrations

plead that it has any obligation to indemnify Huntkey. See BroadSign, 2018 WL

357317, at *3.

         The Huntkey Letter forms the sole basis for Power Integrations’ claim that a

concrete case or controversy exists between Power Integrations and CogniPower

with respect to the '714 Patent. Power Integrations’ Complaint,        70-76 and Ex. H.

The '714 Patent is not referenced in the FSP Letter, nor is there a claim for

infringement of the '714 Patent in the Anker lawsuit. See Power Integration’s

Complaint, Ex. D (CogniPower’s Complaint against Anker). The Huntkey Letter is

insufficient to establish the existence of a concrete case or controversy between the

parties with respect to the '714 Patent. See Creative Compounds, 651 F.3d at 1316.

         Instead of the letter itself, Power Integrations’ Complaint relies on misleading

characterizations of the Huntkey Letter in an effort to fabricate a case or controversy.

For example, Power Integrations’ alleges that “[t]he ’714 patent was identified in

the Huntkey Letter threatening Power Integrations’ InnoSwitch™ customer.” Power

Integrations’ Complaint, 171. Power Integrations goes on to claim that “Defendant’s


                                              11
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 18 of 31 PageID #: 205




false accusations of infringement of the ’714 patent by customers are predicated on

use of Power Integrations’ products.” Power Integrations’ Complaint, f 76. But

Power Integrations’ Complaint references only a single letter mentioning the

'714 Patent, and that Huntkey Letter does not call Huntkey a “Power Integrations’

InnoSwitch™ customer,” reference “Power Integrations’ products,” or even mention

Power Integrations.

         While a court may have to accept Power Integrations’ pleadings as true in

other circumstances, it is not required to do so here. This Court has the benefit of

being able to compare Power Integrations’ pleadings with the Huntkey Letter that

Power Integrations attached to its Complaint C.f Creative Compounds, 651 F.3d at

1315. The simple fact is that the Huntkey Letter does not support Power Integrations’

pleadings.

         In short, the Huntkey Letter does not assert that Power Integrations is a direct

or indirect infringer of any of the' 031,' 713, and '714 Patents either literally or under

the doctrine of equivalents. And Power Integrations has not plead that the Huntkey

Letter triggers an indemnity obligation towards Huntkey. Therefore, the Huntkey

Letter cannot form the basis for a concrete case or controversy between CogniPower

and Power Integrations and should be disregarded.

         Further, because the Huntkey Letter forms the sole basis for Power

Integrations’ claim that a concrete case or controversy exists between Power


                                            12
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 19 of 31 PageID #: 206




Integrations and CogniPower with respect to the '714 Patent, Power Integrations’

claim for declaratory judgment of non-infringement of the '714 Patent should be

dismissed pursuant to Rule 12(b)(1).

                      2.   The FSP Letter never mentions Power Integrations and
                           cannot form the basis of a concrete case or controversy
                           regarding the '031 Patent.

         Like the Huntkey Letter, the FSP Letter never mentions Power Integrations,

InnoSwitch products, or LytSwitch-6 products. See Power Integrations’ Complaint,

Ex. G (“FSP Letter”). CogniPower has not sued FSP, nor has Power Integrations

plead that it has any obligation to indemnify FSP. See BroadSign, 2018 WL357317,

at *3. And the FSP Letter only references the '031 Patent, it does not mention either

of the '713 or '714 Patents.

         Like the Huntkey Letter, Power Integrations’ Complaint relies on misleading

characterizations of the FSP Letter rather than the actual contents of the letter itself.

For example, Power Integrations’ Complaint says “[t]he ’031 patent also was

identified in the FSP Letter and Huntkey Letter threatening Power Integrations’

InnoSwitch™ customers.” Power Integrations’ Complaint, | 55. Power Integration’s

Complaint even blurs the line between misleading characterization and outright

falsehood in spots. For example, Power Integrations says “[t]he letter alleges that

FSP’s power supply products utilizing Power Integrations’ InnoSwitch™ chips

infringe numerous claims of the ’031 patent.” 24. See also *[f 76. But the FSP Letter


                                             13
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 20 of 31 PageID #: 207




does not make any statements about “FSP’s power supply products utilizing Power

Integrations’ InnoSwitch™ chips.” It does not even call FSP a “Power Integrations’

InnoSwitch™ customer,” reference “Power Integrations’ products,” or mention

Power Integrations.

         Again, while a court may have to accept Power Integrations’ pleadings as true

in other circumstances, it is not required to do so here. C.f Creative Compounds,

651 F.3d at 1315. A comparison of Power Integrations’ pleadings to the FSP Letter,

attached to Power Integrations’ Complaint, shows that the FSP Letter does not

support Power Integrations’ pleadings.

         In short, the FSP Letter does not assert that Power Integrations is a direct or

indirect infringer of the '031 Patent either literally or under the doctrine of

equivalents. And Power Integrations has not plead that the FSP Letter triggers an

indemnity obligation towards FSP. Therefore, the FSP Letter cannot form the basis

for a concrete case or controversy between CogniPower and Power Integrations and

should be disregarded.

                      3.   Power Integrations’ pleadings are insufficient to establish the
                           existence of a concrete case or controversy between Power
                           Integrations and CogniPower regarding the '031 and
                            713 Patents based on the Anker lawsuit.

         The remainder of Power Integrations’ claim that there exists a concrete case

or controversy between CogniPower and Power Integrations relies on CogniPower’s

lawsuit against Anker. See, e.g., Power Integrations’ Complaint,           55, 57, 63, and

                                                14
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 21 of 31 PageID #: 208




65. CogniPower’s lawsuit against Anker involves only the '031 and '713 Patents; it

does not involve the '714 Patent. See Power Integration’s Complaint, Ex. D

(CogniPower’s Complaint against Anker).

         Power Integrations’ pleadings fail to establish a concrete case or controversy

between Power Integrations and CogniPower based on the Anker lawsuit. First,

Power Integrations has not plead that it has any obligation to indemnify Anker as a

result of that lawsuit. See BroadSign, 2018 WL 357317, at *3. Second, Power

Integrations’ pleadings in support of its declaratory judgment for non-infringement

with respect to indirect infringement are bare bones. See id.

         For comparison, in BroadSign, T-Rex sued at least five of BroadSign’s

customers for patent infringement over the course of several years. 2018 WF

357317, at *1. Some of these lawsuits included allegations of patent infringement

that referenced specific BroadSign products like “BroadSign’s ‘Showscreens,’ the

‘Mallscape network,’ ‘digital billboards,’ and ‘digital airport advertising network,

including the Prestige network.’” Id. at *1, n.2. BroadSign had received “numerous

requests for indemnification” from customers. Id. at * 1.

         BroadSign filed an action seeking declaratory judgment of non-infringement

of the relevant patents. Id. T-Rex filed a Rule 12(b)(1) motion to dismiss for lack of

subject matter jurisdiction. Id. In assessing BroadSign’s claim for subject matter

jurisdiction, the court assessed whether BroadSign had an obligation to indemnify


                                           15
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 22 of 31 PageID #: 209




its customers, and whether there was a controversy between T-Rex and BroadSign

for contributory infringement based on the alleged acts of direct infringement by

BroadSign’s customers. Id. at *3 (relying on Arris Group, 639 F.3d at 1375).

         With respect to indemnification, the court noted that, while BroadSign plead

that it had received requests for indemnification, it did not claim an obligation to

indemnify its customers. Id. at *4. The court found that requests without obligations

do not establish subject matter jurisdiction. Id.

         The court then assessed contributory infringement. In doing so, the court

reasoned as follows:

         Taking the facts alleged in the light most favorable to Plaintiff and
         without additional facts, BroadSign has sufficiently pled that T-Rex
         could establish the first two elements of a contributory infringement
         cause of action—that BroadSign’s “product was used to commit acts of
         direct infringement” by BroadSign’s customers and that the use of the
         product by BroadSign’s customers “constituted a material part of the
         invention.” Plaintiff, however, has failed to allege facts indicating that
         T-Rex could establish the two remaining elements of the cause of
         action, as nothing in the Amended Complaint or the proffered
         averments suggests that BroadSign “knew its product was especially
         made or especially adapted for use in an infringement of the [Patents-
         in-Suit]” or that “the [software] is not a staple article or commodity of
         commerce suitable for substantial noninfringing use.” Thus, T-Rex’s
         suits against Plaintiffs customers are insufficient to establish a case or
         controversy as to a potential contributory infringement claim against
         Plaintiff BroadSign.

Id. at *4 (internal citations omitted).

         Contributory infringement. As explained in BroadSign, contributory

infringement requires elements beyond Anker’s direct infringement. Like the

                                            16
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 23 of 31 PageID #: 210




declaratory plaintiffs complaint in BroadSign, Power Integrations’ Complaint fails

to allege facts indicating that CogniPower could establish all of the elements of

contributory infringement of either of the '031 or '713 Patents. Power Integrations’

claims for declaratory judgment of non-infringement in this regard should be

dismissed.

         Induced infringement As with contributory infringement, discussed above,

induced infringement requires elements beyond Anker’s direct infringement. For

example, induced infringement requires “at least some intent” and “knowledge that

the induced acts constitute patent infringement.” Glob.-Tech Appliances, Inc. v. SEB

S.A., 563 U.S. 754, 760, 766 (2011). Because Power Integrations’ Complaint fails to

allege facts indicating that CogniPower could establish all of the elements of

contributory infringement of either of the '031 or '713 Patents, Power Integrations’

claims for declaratory judgment of non-infringement in this regard should be

dismissed.

         In short, Power Integrations has failed to show how the Anker Lawsuit

establishes a concrete case or controversy between Power Integrations and

CogniPower with respect to direct or indirect infringement either of the '031 or

'713 Patents either literally or under the doctrine of equivalents. Power Integrations’

claim for declaratory judgment of non-infringement of the '031 and '713 Patent

should be dismissed pursuant to Rule 12(b)(1).


                                          17
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 24 of 31 PageID #: 211




                      4.   CogniPower’s limited enforcement efforts do not establish
                           the existence of a concrete case or controversy between
                           CogniPower and Power Integrations.

         Power Integrations’ Complaint is full of claims that CogniPower is engaged

in a “broad and aggressive campaign” to “harass” and “threaten” Power Integrations’

customers. Power Integrations’ Complaint,          15, 25, 55, 63, 71. In support of these

claims, Power Integrations offers only the Huntkey and FSP Letters, which extend

licensing opportunities and neither of which even mentions Power Integrations, and

CogniPower’s lawsuit against Anker.

         Of note, Power Integrations has not plead that the Huntkey Letter, FSP Letter,

or the Anker lawsuit assert that Power Integrations directly infringes the '031, '713,

or '714 Patents either literally or under the doctrine of equivalents (or otherwise, as

discussed above). Further, Power Integrations has not plead that CogniPower has

asserted these patents against Power Integrations directly by letter, lawsuit, or

otherwise. See Innovative Therapies, Inc. v. Kinetic Concepts, Inc., 599 F.3d 1377,

1382 (Fed. Cir. 2010) (noting that “the fact that [declaratory defendant] had filed

infringement suits against other parties for other products does not, in the absence

of any act directed toward [declaratory plaintiff], meet the minimum standard

discussed in Medlmmune”).

         Power Integrations cannot carry its burden of proving the existence of a

concrete case or controversy with unsupported, exaggerated claims. Because Power


                                              18
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 25 of 31 PageID #: 212




Integrations has failed to establish the existence of a concrete case or controversy,

its Declaratory Judgment Action should be dismissed in its entirety.

              5. If this Court does find that it has subject matter jurisdiction over
                 Power Integrations’ Declaratory Judgment Action, it should
                 exercise its discretion and decline to exercise that jurisdiction.

         If this Court finds that Power Integrations has satisfied its burden of

demonstrating a concrete case or controversy between Power Integrations and

CogniPower, CogniPower requests that this Court exercise its discretion and decline

to entertain Power Integrations’ Declaratory Judgment Action.

         Power Integrations’ and Anker’s litigation conduct—both represented by the

same law firm—suggests that Power Integrations filed its Declaratory Judgment

Action in an effort to inject delay into CogniPower’s lawsuit against Anker and

litigate invalidity multiple times. This type of conduct should not be rewarded. See

American General, 2011 WL 446048, at *3.

         According to Anker’s Brief, Power Integrations “filed a declaratory-judgment

action to protect its customers—both Anker and those that may be targets in the

future.” C.A. No. 19-cv-02293-CFC, D.I. 9 (“Anker’s Brief’), p. 2 Setting aside for

the moment that a desire to “protect customers,” including unidentified companies

“that may be targets in the future,” is an insufficient basis for filing a declaratory

judgment action, the underlying premise that Power Integrations’ Declaratory

Judgment Action will create efficiency is likely a facade. If Power Integrations


                                           19
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 26 of 31 PageID #: 213




intended to promote judicial economy, it likely would have asserted claims for

declaratory judgment of invalidity of the '031, '713, and '714 Patents in its

Complaint as well. Indeed, Anker raised invalidity as an affirmative defense. C.A.

No. 19-cv-02293-CFC, D.I. 1 (“Anker’s Answer”), p. 9. Rather, Power Integrations

appears to be setting up an attempt to circumvent the statutory bar on filing inter

partes reviews (“IPRs”) imposed by 35 U.S.C. § 315(a) by awaiting counterclaims

of infringement to which it would counterclaim for invalidity and then argue that it

could raise invalidity challenges before both this Court and the Patent Trial and

Appeal Board (“PTAB”). See Anker’s Motion, p. 10 (discussing “CogniPower’s

expected counterclaim against PI”). This potentially creates a scenario where Power

Integrations’ attempts to litigate invalidity at the PTAB, attempts to litigate

invalidity before this Court if it unsuccessful, and Anker attempts to litigate

invalidity a third time if unhappy with the prior results.

         Based on the actions and statements made by Power Integrations’ and Anker’s

attorneys, Power Integrations’ Declaratory Judgment Action appears to be an

attempt at the kind of “procedural fencing” and gamesmanship that does not merit

reward. Therefore, CogniPower respectfully requests that the Court decline to

entertain Power Integrations’ Declaratory Judgment Action in the event it does find

that Power Integrations has met its burden of establishing the existence of a concrete

case or controversy between the parties.


                                           20
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 27 of 31 PageID #: 214




         B.           Power Integrations’ Declaratory Judgment Action fails to
                      adequately identify the products for which it seeks declaration of
                      non-infringement and therefore should be dismissed.

         Power Integrations is seeking declaratory judgment that: (1) “no power supply

product using Power Integrations’ InnoSwitch™ and LytSwitch-6™ products

infringes any claim of the ’031 patent”; (2) “no power supply product using Power

Integrations’ InnoSwitch™ and LytSwitch-6™ products infringes any claim of the

’713 patent”; and (3) “no power supply product using Power Integrations’

InnoSwitch™ or LytSwitch-6™ products infringes any claim of the ’714 patent.”

Power Integrations’ Complaint,            59, 67, and 74.

         Power Integrations’ complaint states that the “InnoSwitch™ families of

power conversion integrated circuit devices” can be “used in power supplies for

electronic devices such as cellular telephones, LCD monitors, and computers.”

Power Integrations’ Complaint, f 4. A request for declaratory judgment that no

“power supply product” including a device from these “families of power conversion

integrated circuit devices” used in “power supplies for electronic devices” is so

broad and so vague that it is tantamount to no identification at all. PPS Data, LLC v.

Allscripts Healthcare Sols., Inc., No. 3:11-CV-273-J-37TEM, 2012 WL 243346, at

*4 (M.D. Fla. Jan. 25,2012) (granting Rule 12(b)(6) motion to dismiss counterclaim

for declaratory judgment of non-infringement where the products were inadequately

defined and noting that the defendant “seeks a generalized holding of non-


                                               21
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 28 of 31 PageID #: 215




infringement—relief which is not cabined by conduct, an accused product, or a

relevant time period. This Court will not give Defendant a judicial imprimatur that

all of its products, services, and conduct are ‘ok’”).

         Without a specific identification of the products that Power Integrations

claims are non-infringing, “there simply is no way to adjudicate an infringement

claim.” Wistron, 2011 WL 1654466, at *12 (granting Rule 12(b)(6) motion to

dismiss declaratory judgment claims of non-infringement). For this reason, Power

Integrations’ Declaratory Judgment Action should be dismissed entirely pursuant to

Rule 12(b)(6).

IV.      CONCLUSION
         Because the Huntkey Letter is insufficient to establish a concrete case or

controversy between Power Integrations and CogniPower, Power Integrations’

claim for declaratory judgment of non-infringement with respect to the '714 Patent

should be dismissed pursuant to Rule 12(b)(1). Additionally, because the FSP Letter

and Anker lawsuit are insufficient to establish a concrete case or controversy

between Power Integrations and CogniPower, Power Integrations’ claim for

declaratory judgment of non-infringement with respect to the '031 and '713 Patents

should be dismissed pursuant to Rule 12(b)(1). However, if this Court does find that

Power Integrations has satisfied its burden, CogniPower respectfully requests that

the Court decline to entertain Power Integrations’ Declaratory Judgment action in


                                          22
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 29 of 31 PageID #: 216




order to prevent the “procedural fencing” and gamesmanship discussed in

Section 111(A)(5) above.

         In any event, because Power Integrations fails to specifically identify the

products on which it seeks declaratory judgment of non-infringement with respect

to the '031, '713, and '714 Patents, Power Integrations’ Declaratory Judgment

Action should be dismissed in its entirety pursuant to Rule 12(b)(6).




                                          23
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 30 of 31 PageID #: 217




                                    COLE SCHOTZ P.C.


                                    Michael F. Bonkowski (No. 2219)
                                    Bradley P. Lehman (No. 5921)
                                    500 Delaware Avenue, Suite 1410
                                    Wilmington, DE 19801
                                    (302) 652-3131 (Telephone)
                                    (302) 652-3117 (Facsimile)
                                    mbonkowski@coleschotz.com
                                    blehman@coleschotz.com
                                    Attorneys for Defendant,
                                    CogniPower LLC
OF COUNSEL:
Gary R. Sorden
Texas Bar No. 24066124
gsorden@coleschotz.com
Timothy J.E1. Craddock
Texas Bar No. 24082868
tcraddock@coleschotz.com

COLE SCHOTZ, P.C.
901 Main Street, Suite 4120
Dallas, Texas 75202
Tel: (469) 557-9390
Fax:(469) 533-1587

Dated: February 27, 2020




                                      24
59788/0001-19908878
Case 1:20-cv-00015-CFC Document 13 Filed 02/27/20 Page 31 of 31 PageID #: 218




        CERTIFICATE OF COMPLIANCE WITH STANDING ORDERS
         The undersigned counsel hereby certifies that it has complied with this Court’s

November 6, 2019 Standing Order regarding Briefing in All Cases in that this

document contains 4,954 words as calculated by Microsoft Word and that it is typed

in Times New Roman 14-point font.



Dated: February 27, 2020
                                                 Michael F. Bonkowski (No. 2219)




                                            25
59788/0001-19908878
